DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered. 
Applicant's amendments and remarks, filed, 05/13/2022 are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-20 are under examination.
Priority
This application claims the benefit of priority to U.S. National Stage of PCT/US2019/056479, filed October 16, 2019, which claims priority to U.S. Provisional Patent Application No. 62/766,432, filed October 17, 2018.
Withdrawn Rejections
The rejection of claims 1-10, 12-19 under 35 U.S.C. 103 as being unpatentable over Sandmann et al. (BMC Bioinformatics, 2017, 18:133, pp.1-7) is withdrawn in view of applicant’s amendments. 
The rejection of claims 1, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (PLoS ONE; March 2010; Volume 5, Issue 5, e10439, pp.1-7) is withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)   additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
After careful consideration of the two-part analysis, it is the examiner’s position that the claimed invention encompasses an abstract idea for the following reasons. 
Under the broadest reasonable interpretation, the claimed invention (claims 1 and 12 being representative) is directed to a method to filter sequencing data. Therefore, the claims fall into one of the four statutory categories (Step 1: Yes).
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
selecting…a subset of the plurality of gene sequences, wherein each of the subset of the plurality of gene sequences have the same indication of the chromosome; 
filtering…gene sequences comprising base values having an associated quality score above a predetermined threshold; 
maintaining, by the data processing system, on the cache memory, the gene sequences comprising the base values having the associated quality score above the first threshold, while discarding remaining gene sequences comprising base values having the associated quality score below the first threshold
determining, by the data processing system, an aggregate count…in each position of the filtered gene sequences; 
determining, by the data processing system, an alternative base count based on…for each position of the filtered gene sequences; and
 identifying…a gene sequence variant from the filtered gene sequence based at least on a ratio of the -2- 4893-9373-9291.1App. Serial No. 17/286,310Atty. Dkt. No. 034827-1754 alternative base count for each base pair position to the aggregate count for each base pair position for the gene sequence variant exceeding a second threshold; 

With regards to all of the above limitations, these broadly encompass collecting, evaluating, analyzing, and/or organizing information. That is, with the exception of using a computer, there is nothing in the claims themselves that foreclose these steps from being performed by a human, i.e. the human mind is equipped to select and filter data, determine counts, and identify new data based on calculations. As such, these steps can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See also MPEP 2106.04 and 2106.05(II).
Additionally, the determining, filtering, maintaining, determining, and identifying steps broadly encompass mathematical concepts. For example, the filtering and maintaining steps amount to removing (i.e. subtracting) and discarding data elements based on a mathematical comparison and a review of applicant’s own specification [0035] which teaches filtering using programs (e.g. PHRED) that require comparing quality scores. The determining step reads on counting data. With regards to the identifying step, this is based on a ratio calculation which is clearly a mathematical concept. Lastly, the determining steps generates identifiers based on a ratio for relating different parameters (which is a mathematical concept). Therefore, when read in light of applicant’s own specification, the claimed steps clearly encompass mathematical calculations and/or mathematical relationships under the Revised Guidance. For these reasons, the claims are directed to a mathematical concept which is a judicial exception.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
The judicial exception is not integrated into a practical application for the following reasons. With regard to the additionally recited receiving and storing steps, these are essentially routine data collections steps. As such, they amount to nothing more than extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g). 
With regards to the step for providing gene sequence metrics, this step is merely outputting information. As such, it is a mere nominal or tangential addition to the claim that amounts to nothing more than extra-solution activity and/or instructions to “apply” the exception in a generic way. See MPEP 2106.05(g) and 2106.05(h). With regards to the recited data processing system, processor, cache memory, these are recited at a high level of generality and can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

C. Guidance Step 2B 
The claimed invention does not include additional steps/elements appended to the judicial exception that amount to significantly more than the judicial exception for the following reasons. In particular, as explained with respect to Step 2A Prong 2, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. The examiner also takes official notice that such steps were well understood, routine, and conventional in the art.
With regards to the claimed data processing system, processor, cache memory, as explained with respect to Step 2A Prong 2, the examiner takes official notice that such elements were well known, routine, and conventional in the art and none of these generically recited elements are modified in any particular way that would indicate an inventive concept.  In addition, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Taken alone or in combination, the additional steps/elements fail to transform the exception into a patent-eligible application of that exception. Therefore, based on the two-part analysis, the claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. [Step 2B: NO]. 
Dependent Claims: The dependent claims have been considered under the two-part analysis, but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.  Regarding claim(s) claims 2-11 and 13-20, the claims further limit the specificity of the data used by the abstract idea and/or further limit the specificity of abstract idea set forth above (e.g. by requiring additional steps for determining counts, identifying structural variants, calculating mean read coverages, etc). As such, the claimed subject matter in the dependent claims fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mathematical concepts. Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the October 2019 Revised Patent Subject Matter Eligibility Guidance.

Response to Arguments
Applicant’s arguments, filed 05/13/2022, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the claimed invention is patent eligible because it results in an improvement to a computer processor and is akin to the Enfish case. In response, this argument is not persuasive. In Enflsh, the claims were directed to a new self-referential table that functioned differently than conventional database structures that enabled computer databases to be constructed in new ways. Enflsh, 822 F.3d at 1336-37; See Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305 (Fed. Cir. 2018) (discussing Enfish). In this instant case, there is no parallel between the pending claims and the claims in Enfish nor is there any comparable aspect in the claims that represents "an improvement to computer functionality." 
Applicant argues that the Office has applied an incorrect standard when evaluating if the claimed invention integrates the judicial exception into a practical application. In response, this argument is not persuasive for reasons discussed in the Step 2A (prong 2) analysis set forth above. Notably, the receiving and storing steps amount to nothing more than extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g). Similarly, the step for providing gene sequence metrics is merely outputting information. As such, it is a mere nominal or tangential addition to the claim that amounts to nothing more than extra-solution activity and/or instructions to “apply” the exception in a generic way. See MPEP 2106.05(g) and 2106.05(h). Applicant is directed to MPEP 2106.05, which provides specific criteria that are indicative for when additional elements (i.e. non-abstract steps appended to the abstract idea) may have integrated the exception into a practical application including:
1)         An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
2)         Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
3)         Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
4)         Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
5)         Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

In this case, the examiner maintains that the examiner has properly applied the correct standard set forth in the MPEP and the instant claims do not meet any of the above criteria. 
With regards to applicant’s argument that the claims improve the technical field of gene sequences (by improving overall calculation speeds, by reducing the amount of computational time spent on analyzing data, and maintaining sequences in a memory while discarding sequences below threshold scores), and cites the specification as evidence [0002, 0003, 0005, 0024]). In response, this argument and a review of the specification supports the examiner’s position that the claimed method as a whole does not recite a technical improvement in a computer processor but rather uses the judicial exception to obtain more accurate (i.e. better) data. Applicant is again reminded that the claimed invention’s use of the ineligible concept to which it is directed (i.e. the abstract idea) cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). Unlike the McRO decision, for example, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the presently claimed method results in providing gene sequence metrics (i.e. information), without being directed to any particular use of that information. Moreover, as stated in the last Office action, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). As such, the claims do not integrate the recited judicial exception into a practical application. For at least these reasons, the rejection is maintained. 

Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new matter rejection.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
Amended claims 1 and 12 recite “ maintain, on the cache memory, the gene sequences comprising the base values having the associated quality score above the first threshold, while discarding remaining gene sequences comprising base values having the associated quality score below the first threshold.” While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In this case, however, the examiner cannot find support for this limitation in the original claims, drawings, or the specification as originally filed, and no basis has been pointed to for these new limitations in applicant's remarks. At best, the specification [0043] teaches a sequencing system can discard loaded data for the given position where the base value has a quality score below the predetermined threshold. However, this is does not provide support for the “maintaining” step as claimed. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

            Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim 1 is/are also rejected due to said dependency.   
Claims 1 and 12 recite “ maintaining…on the cache memory, the gene sequences comprising the base values having the associated quality score above the first threshold, while discarding remaining gene sequences comprising base values having the associated quality score below the first threshold.” It is unclear what positive process limitation is intended by this phrase, which ambiguously encompasses maintaining data (i.e. storing data or not doing any type of processing to the data) and simultaneously discarding data below a threshold (i.e. removing data). A review of the specification does not provide any limiting definitions or illuminating examples that would serve to clarity the scope. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim, and what structural and/or functional limitations are minimally required to achieve the claimed result. Clarification is requested via amendment. 
Claims 1 and 12 recite “determining…an alternative base count based at least on the aggregate count for each base pair position of the filtered gene sequences on the cache memory.”  Such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function. In this case, it is unclear what limiting effect is intended by the phrase “based at least on the aggregate count” such that one of ordinary skill in the art would know how to avoid infringement. A review of the specification teaches determining aggregate count can include counting a match in each of the filtered subset of the plurality of gene sequences with a CIGAR string [0009, 0015]. However, examples are not limiting definitions and it is improper to import such limitations into the claims. MPEP 2111.01. By claiming a processor programmed to perform a specialized function without disclosing the internal structure of that processor in the form of an algorithm, the instant claims exhibit the “overbreadth inherent in open-ended functional claims,” Halliburton Energy Servs. v. M-I LLC, 514 F.3d 1244, 1256 n. 7 (Fed.Cir.2008). Clarification is requested via amendment.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619